COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

  CLAUDIA SUSANA MARTINEZ                       §              No. 08-17-00183-CV
  JARDON,
                                                §                 Appeal from the
                       Appellant,
                                                §                65th District Court
  v.
                                                §            of El Paso County, Texas
  GERD PFISTER,
                                                §              (TC# 2013DCM4404)
                        Appellee.
                                            §
                                          ORDER

       The Court GRANTS the Appellee’s third motion for extension of time within which to file

the brief until August 2, 2018. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO

FILE THE APPELLEE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. John P. Mobbs, Appellee’s attorney, prepare the

Appellee’s brief and forward the same to this Court on or before August 2, 2018.

       IT IS SO ORDERED this 18th day of June, 2018.

                                                    PER CURIAM

Before McClure, C.J., Rodriguez, and Palafox, JJ.